DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, Claims 8-13 in the reply filed on August 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 1-7, 14, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2021.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of U.S. Patent No. 11,104,065. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims appear to fully encompass the claimed composition.  The only distinction between instant claims 8+9 and patented claim 9 is that the patented claims list the co-solvent as a part of the “detailing agent” (patented claims) as opposed to being a part of the “fusing agent” (instant claims).  However, this would appear to be a nominal distinction only, as the overall composition, regardless of the terms “fusing agent” and “detailing agent” comprises substantially identical materials.  In other words, instant claims 8+9 positively require water, carbon black, co-solvent, thermoplastic polymer powder, water (again, as claim 9), and black dye.  Similarly, patented claim 9 requires water, black dye, cyan dye, co-solvent, water, carbon black, and a thermoplastic polymer powder.  It is further noted that the patented claim 9 sets forth the co-solvent to be present from 10-20 wt% of the detailing agent, whereas instant claim 8 states that the co-solvent is present from 20-60 wt% of the fusing agent.  These values are respectfully arbitrary as there is no way to determine what the overall content would be.  In other words, while patented claim 9 may state that the detailing agent comprises 10-20 wt% of co-solvent, the relative amounts of detailing agent and fusing agent are never given.  As such, there is no way to determine the content of the co-solvent when compared to the overall composition or of the fusing agent, for example.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Further clarification regarding the claimed fusing agent and detailing agent, for example, is requested.  Claims 8 and 9 are currently considered to be directed toward a composition of matter.  However, the specification also seems to suggest that each agent may be printed independently of each other (e.g., par. 10).  If the materials are physically separated from each other and distinct, then they should not be claimed together as a composition of matter.  Insomuch as the materials are distinct, they should not be claimed together as a “set.”  A baseball and a bat, while they may be considered a “set,” should not be claimed together, as they are directed toward distinct products.  There is also nothing structural being claimed to suggest that, if such materials are distinct, are kept together in a form of a “kit” or the like.  Basically, claims 8+9 are considered to be directed toward a single composition of matter, wherein “fusing agent” and “detailing agent” appear to nominal distinctions that are only defined by the component parts, as claimed.  If, on the other hand, the claimed “agents” are never physically mixed, it is recommended that the detailing agent be stricken from the claims, as only one invention shall be examined in a single application.  If there is a third 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 2015/0273728) in view of Norikane et al (US 2016/0040025).  
Regarding claim 8, Okamoto teaches a 3D printing process (abstract) utilizing 3D formation powders (abstract).  
Regarding the claimed thermoplastic polymer powder of claims 8 and 10, Okamoto teaches examples of the organic material useful for the porous particles includes synthetic resins and natural polymer, such as polyethylene resin, polystyrene, polyurethane, and polyester (par. 79).  
carbon black pigment of claim 8 and the black dye of claim 9, Okamoto teaches the use of various colorants such as pigment or dye (par. 151), particularly including carbon blacks (pars. 154 and 157) and black dyes (par. 166).  
Regarding the water of instant claims 8 and 9, Okamoto teaches the use of a solvent (par. 107), which may include water (par. 109).  
Regarding the claimed co-solvent, Okamoto teaches that besides, or in additional to, water, a polyethylene glycol may be utilized (par. 109).  Polyethylene glycol is considered to be inclusive of triethylene glycol.  The claimed co-solvent content (assumed to be of the fusing agent) is from 20-60 wt%.  Okamoto teaches that the solvent should be present preferably from 5 wt% up to 75 wt%, of which water is optionally included.  The overlapping ranges constitute prima facie obviousness.  
While the solvent of Okamoto is not considered to be particularly limited, Okamoto does not expressly teach the use of 2-pyrrolidone.  
Norikane, in a similar invention directed toward 3D formulation powders (title), teaches the use of a water-soluble organic solvent preferably in an amount of 20-60 wt%, wherein having the content be greater than 20% ensures that the aqueous liquid has a good water retention ability and does not easily dry during storage, and can be tested normally because it does not dry over a nozzle surface during the test and can be jetted with a good stability.  Further, when the content is 60% mass or less, there is an advantage that the aqueous liquid has an adequate viscosity, can be filled in a head favorably, and can be less flammable (par. 80).  Suitable water-soluble organic solvents are taught by Norikane to include 2-pyrrolidone and triethylene glycol, which may be used alone or in combination with each other (par. 79).  
claim 8, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize 2-pyrrolidone as well as triethylene glycol from 20-60 wt% in the invention of Okamoto in order to take advantage of the benefits taught by Norikane.  Norikane also teaches both materials to be conventionally known in the art as art recognized equivalents, which may be used alone or in combination with each other.  
Regarding claim 11, Okamoto teaches that the average particle diameter of the 3D formation powders is not particularly limited, but may preferably include particles up to 25 microns (par. 88).  The overlapping ranges constitute prima facie obviousness.  
Regarding claim 12, Okamoto teaches that when the binding solution contains a colorant, a content rate of the colorant in the binding solution is preferably from 1-20 wt% (par. 167).  Use of a colorant is also fundamentally a result effective variable, where the particular amount used will be dictated by the desired color of the object to be made, within the confines of the material still being able to function (e.g., the powder would probably not contain 99% colorant, as the remaining functional components would not be present in amounts sufficient to carry out their intended functions).  
Regarding claim 13, Okamoto, as combined with Norikane, teaches that 2-pyrrolidone and triethylene glycol may be utilized in amounts of up to 60 wt%, as shown above.  Absent a showing of criticality, the instantly claimed relative amounts of each co-solvent material are considered to be encompassed by the teachings of the prior art and therefore are considered to be prima facie obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732